Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ADVISORY ACTION
Continuation of 3
Should applicant overcome a rejection by amending a claim, additional searching concerning the amendment is required to the extent necessary to ensure patentability. Here, the currently proposed amendment, alters the scope of claim 1 at least. Therefore, if the proposal is entered, searches for the best prior art meeting the claimed subject matter may be in order and/or other consideration(s) such as modification of outstanding rejection(s) to address the newly presented embodiments and/or drafting new prior art rejections. As such, since the proposed amendment needs additional consideration and/or more searching after final, the proposed amendment does not materially reduce or simplify the issues facing the board of appeals either. Furthermore, there is no reason why the proposed amendments were not presented earlier in prosecution. See 37 CFR 1.116 (c).

Continuation of 12
The reconsideration set forth on pp 7-12 of the remarks accompanying the current proposed claim amendment(s) is largely predicated on entry of the amendment(s) after final, however the amendment(s) will not be entered (see continuation of 3 above). 

	The remarks contend that Frey paragraph 00111 does not disclose: HC and LC CDR fragment encoding libraries in which each library has at least one double strand DNA encoding at least a portion of a HC and LC CDR having at least 90% sequence identity to a portion of an HC and LC CDR of a template antibody, however as mentioned in the last office action, Applicant’s attention is respectfully invited to figures 30 and 31 which disclose HC and LC CDR fragment libraries that each inherently encoded by at least one double strand DNA including at least a portion of a HC and LC CDR having at least 90% sequence identity to a portion of an HC and LC CDR of template antibody BA399 in each HC and LC library. See also legends in paragraphs 0060-0061.

***
Nevertheless, in order to advance future prosecution of the present application, the following comment(s) are additionally noted. The proposed amendments appear very likely to be sufficient to overcome the 35 USC 103 rejections of record, however require additional review to confirm nonobviousness in light of other potential references as well as possible considerations with regard to adequate written description, enablement and/or lack of double patenting arising from any newly filed applications. The examiner regrets any inconvenience and acknowledges the typographical error on 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639